ORDER

PER CURIAM.
Arthur Weil appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. He seeks to vacate his conviction for first degree robbery and twenty-five year prison sentence based on the alleged ineffective assistance of his trial counsel. We have reviewed the record and find no error in the denial of postconviction relief. Because a published opinion would have no prejudicial value, the parties have been provided with a Memorandum explaining the reason for our decision.
The judgment of the motion court is affirmed. Rule 84.16(b).